Title: From George Washington to Henry Champion, Sr., 12 April 1780
From: Washington, George
To: Champion, Henry Sr.


          
            Sir
            Head Quarters Morris Town 12. April 1780
          
          When Colo. Blaine passed this place, on his way from the Eastward, he informed me, that you had again undertaken the purchase of Cattle on public account, which gave much pleasure, as I had been well informed of your abilities in the execution of that Business—The distress to which the Army is at length reduced, on the score of Meat, is equal, if not superior to any thing which it has experienced in the course of War—We have not at this day one ounce of Meat fresh or salt in the Magazine, and supposing all the supplies of this Article within any reasonable distance (which I know of) were collected, they would not amount to more than three or four days consumption—From what Colo. Blaine said, I had reason to expect assistance from you about this time, indeed our great and only dependance for Meat is upon your Quarter. If therefore you have not forwarded any Cattle when this reaches you, I must, in the most earnest manner, request you to exert yourself to the utmost to afford us releif—We may possibly, with the greatest difficulty, subsist for a very short time upon this almost totally exhausted Country, but we ought not, nor must not depend upon it for any thing more. If we do, it must be by depriving the inhabitants of what barely remains sufficient for their own support. I have given you a true picture of our distress and I have the fullest confidence in your taking every measure in your power to bring about a change of circumstances—I shall be glad to have your answer as expeditiously as

possible, with your opinion of your prospects of a supply of Beef now and in future. I am &.
        